Citation Nr: 0403725	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  95-27 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
compression fractures of the fourth and fifth vertebrae of 
the lumbar spine (L4 and5) with degenerative arthritis of the 
lumbosacral spine in excess of 20 percent prior to August 24, 
1995.

2.  Entitlement to an increased evaluation for residuals of 
compression fractures of L4 and 5 with degenerative arthritis 
of the lumbosacral spine, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from August 1956 to March 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a 1992 rating decision by the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).  
Due to the veteran's relocation from Georgia to Florida, the 
claims folder was transferred from the Atlanta RO to the St. 
Petersburg, Florida RO in August 1995. 


FINDINGS OF FACT

1.  For the relevant period prior to August 24, 1995, the 
veteran's lumbosacral spine disability was primarily 
manifested by vertebral deformity and no more than slight 
limitation of motion.

2.  For the period commencing August 24, 1995, the veteran's 
lumbosacral spine disability has been primarily manifested by 
pain on use and severe limitation of motion, without any 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of compression fractures of the fourth and fifth 
vertebrae of the lumbar spine (L4 and5) with degenerative 
arthritis of the lumbosacral spine for the period prior to 
August 24, 1995, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5285, 5292, 5293 (prior to September 
2002).  

2.  Entitlement to an evaluation in excess of 50 percent for 
the residuals of compression fractures of the fourth and 
fifth vertebrae of the lumbar spine (L4 and5) with 
degenerative arthritis of the lumbosacral spine for the 
period commencing August 25, 1995, is not warranted.  38 
U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243, 
effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that his low back disability 
has increased in severity and a higher disability evaluation 
is warranted.   

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
July 2003 supplemental statement of the case (SSOC) and 
correspondence from the RO to the veteran, including a July 
2003 VCAA letter, notified him of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence he was expected to provide.  In 
addition, the RO asked him to submit any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Factual Background

A November 1977 Medical Board report shows that the veteran 
fell while operating a snow blower and among other injuries, 
sustained compression fractures of the 4th and 5th lumbar 
vertebrae in April 1976.  The report included a September 
1977 orthopedic consultation report.  At that time, the range 
of motion was 90 degrees of flexion, 10 degrees of extension, 
and 10 degrees side-bending, bilaterally.  Straight leg 
raising was 70 degrees on the right and 70 degrees on the 
left with minimal back pain.  The knee jerks were 2+and ankle 
jerks were 2+ bilaterally.  The motor and sensory 
examinations were essentially normal.  The diagnoses included 
degenerative arthritis of the lumbosacral spine and status 
post compression fractures of the fourth and fifth lumbar 
vertebrae. 

A May 1978 rating action granted service connection for the 
residuals of compression fractures of the 4th and 5th lumbar 
vertebrae with degenerative arthritis of the lumbosacral 
spine.  A 20 percent evaluation was assigned effective March 
1978.  

In October 1990, the veteran submitted his current claim.  He 
also submitted a private medical report that shows that the 
veteran underwent partial hemilaminectomy of L5-S1 with 
removal of the L5 disk in May 1983.

A VA examination was conducted in November 1990.  The veteran 
reported that he had back and radicular pain into the lower 
extremities.  On examination there was no pain on pressure of 
the lumbar area.  There was no muscle spasm of the 
paravertebral muscles, atrophy, weakness, fasciculations or 
misalignment of the lumbar spine.  The range of motion was 75 
degrees of flexion, 25 degrees of extension, 30 degrees of 
lateral bending and rotation was 25 degrees.  X-ray showed 4 
lumbar type vertebral.  The 5th lumbar vertebral body was 
sacralized.  The bony alignment was normal.  The vertebral 
bodies had a somewhat flat configuration, which was 
considered congenital.  

In a February 1991 rating decision, the RO denied the claim 
for an increased evaluation for the veteran's disability of 
his lumbar spine and continued the 20 percent evaluation 
effective October 1990 under Diagnostic Codes 5285-5293.  The 
RO noted that evidence was insufficient to evaluate prior to 
such date due to abandonment by the veteran from June 1979 to 
October 1990. 

At VA examination in February 1992, the veteran reported 
lower back and hip pain.  There was no sensory loss or 
postural abnormality.  Forward flexion was 85 degrees, 
backward extension was 25 degrees, lateral flexion was 35 
degrees, bilaterally and rotation was 35 degrees, 
bilaterally.  X-ray revealed osteoporotic changes and 
spondylosis of the lumbar spine with marginal lipping.  The 
L5 vertebra was sacralized.  There was loss of height body of 
the L3 and L4 vertebrae secondary to spondylosis.  There was 
a density projecting through the left iliac wing and the left 
sacral wing.  The nature of the density was undeterminable.  
The diagnoses were history of degenerative arthritis of the 
lumbar spine secondary to old compression fracture of the 
fourth and fifth lumbar vertebra, per history of the patient, 
with essentially normal examination; and, spondylosis and 
osteoporotic change of the lumbar spine throughout with 
marginal lipping, per radiology report.  The examiner 
recommended bone scan of the bone density that projected 
through the left iliac wing and the left sacral wing.  

In a June 1992 rating decision, the RO denied service 
connection for a right shoulder disorder and continued the 
veteran's 20 percent evaluation for his lumbar spine 
disability.

The record contains VA outpatient records that date between 
1992 and 1996, which show intermittent orthopedic treatment 
for low back and radicular pain.  In June 1992, the 
diagnostic impression was L4-L5 lesion.  Later that month, 
magnetic resonance imaging (MRI) revealed central and 
leftward disc fragment at the L5-S1 level.  The disc fragment 
was reportedly compressing the S1 nerve root.  In January 
1994, he was treated with analgesic balm and Ibuprofen for 
low back pain.   

A VA orthopedic examination was conducted in February 1996.  
The veteran reported his medical history and current 
symptoms, which included back pain and stiffness.  On 
examination, it was noted that the veteran walked with a 
cane.  He walked slowly and had significant back stiffness.  
There was a scar noted midline.  There was some spasm and 
slight tenderness at the paralumbar area.  Flexion was 45 
degrees, extension was 20 degrees, lateral flexion was 15 
degrees and rotation was 5 degrees, bilaterally.  

In a May 1996 rating decision, the St. Petersburg RO 
increased the veteran's evaluation for residuals of a 
compression fracture of the fourth and fifth vertebrae of the 
lumbar spine with degenerative arthritis of the lumbosacral 
spine from 20 percent to 40 percent, effective August 24, 
1995 under Diagnostic Codes 5292-5293. 

At a VA examination in April 2000, the veteran reported his 
medical history and symptoms.  His symptoms included chronic 
radiating pain, numbness, tingling, stiffness, muscle spasm, 
subluxation, and periods of incapacitation.  On examination, 
it was noted that he stood and walked with 10 degrees of 
flexion.  He moved somewhat slowly, stiffly and cautiously.  
There was a well-healed midline surgical scar.  There was 
tenderness to palpation.  Flexion was 10 to 50 degrees, 
extension was 10 degrees, lateral bending was 15 degrees, 
bilaterally, and rotation was 20 degrees, bilaterally.  There 
was increased pain on motion.  On neurological examination, 
he had normal muscle strength testing except for equivocal 
slight weakness of the extensor hallicus longus on the right.  
His reflexes were intact at the knees and ankles.  There was 
generalized blunting on sensation to pinprick of the right 
foot.  Sitting straight-leg raising was positive, 
bilaterally.  The examiner indicated that pain would further 
limit the functional ability during flare-ups but it was not 
feasible to express this in terms of additional limitation of 
motion.  The diagnosis was residuals of compression fracture 
of L4 and L5 with degenerative arthritis of the lumbosacral 
spine and status post partial hemilaminectomy of L5-S1 on the 
left with removal of the L5 disc secondary to a disc 
herniation with extruded fragment.  The X-ray revealed no 
changes since 1996.  There was disc disease at the 
lumbosacral junction with spondylosis and marginal 
osteophytes at L4-5.  There was possible rheumatoid variant 
with the sacroiliac joints.

An August 2000 rating action increased the disability 
evaluation to 50 percent effective April 10, 2000, under 
Diagnostic Codes 5292-5293.  

In an October 2000 rating action the RO noted there had been 
clear and unmistakable error in the May 1996 rating action.  
The RO indicated that, previously, the 20 percent rating had 
been based on slight limitation of motion (10 percent) plus 
vertebral deformity (10 percent).  Currently, the veteran had 
severe limitation of motion (40 percent disabling) and a 
demonstrable deformity (additional 10 percent).  A 50 percent 
evaluation was granted from August 24, 1995.  

A VA examination was conducted in November 2000.  On 
examination, a well-healed midline scar was noted.  There was 
a loss of normal lordosis with straight spine appearance.  He 
was able to touch his fingertips to the knees.  There was 
limited flexion to 75 degrees.  He could not flex or bend 
further without severe pain.  Extension was 5 degrees, 
rotation was 30 degrees, bilaterally, and lateral flexion was 
15 degrees, bilaterally.  He had tenderness throughout the 
lumbar area without spasm, discoloration or swelling.  The 
pertinent diagnosis was degenerative disc disease of the 
lumbar spine, status post discectomy at L4-L5.  History of 
"depression" (sic) fracture at L4-L5. 

A November 2002 private MRI report notes degenerative disc 
changes that were similar to 1992 results.  There were broad-
based disc bulges at all levels between L1 and L5.  There was 
disc bulge with eccentric disc protrusion laterally on the 
left at the L5-S1 level.  There was no definite spinal 
stenosis or nerve impingement.  

At VA examination in April 2003.  The veteran reported his 
medical history and symptoms.  He reported that if he stood 
for an extended period of time he experienced burning leg 
pain and numbness.  On examination, he had flexion of 95 
degrees, extension 35 degrees and rotation was 35 digress.  
There was pain on all motions.  He walked with a cane and 
right leg limp.  The diagnoses included degenerative joint 
disease of the right knee and degenerative arthritis in the 
lumbar area.  

VA outpatient records dated between 1996 and 2003 show that 
the veteran received treatment for various disabilities.  The 
clinical note indicates that on occasion, he received 
analgesic treatment for back pain.

Laws and Regulations

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg.  
51454-51456 (August 27, 2003).  It should be pointed out that 
the revised rating criteria may not be applied to a claim 
prior to the effective date of the amended regulation.  See 
38 U.S.C.A. § 5110(g) (West 2002); Rhodan v. West, 12 Vet. 
App. 55 (1998).  

Diagnostic Code 5285 was for residuals of fracture of 
vertebra.  Under this diagnostic code a 100 percent rating is 
assigned with cord involvement, when the veteran is bedridden 
or requires long leg braces.  A 60 percent rating is without 
cord involvement; abnormal mobility requiring neck brace 
(jury mast).  In other cases, the disability is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for intervertebral disc 
syndrome with characteristic pain on motion.  An evaluation 
of 20 percent evaluation was warranted for intervertebral 
disc syndrome with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Diagnostic Code 5293 was revised effective September 23, 
2002.  See 67 Fed. Reg. 54349 (August 22, 2002).  The revised 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Revised Diagnostic Code 
5293 provides that: an evaluation of 10 percent is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months; an evaluation of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45.  It is the intention 
of the rating schedule to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  The United States Court of 
Appeals for Veterans Claims (Court) held that a diagnostic 
code based on limitation of motion of a joint did not subsume 
38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14, which prohibits 
rating the same disability under different diagnoses, did not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  See DeLuca v. Brown, 8 Vet.  App. 202, 206 
(1995).

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provides that degenerative 
arthritis of the spine, Diagnostic Code 5242, is evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides that an evaluation of 20 percent is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  An evaluation of 40 percent is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 50 percent requires 
unfavorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6  
weeks during the past 12 months; and an evaluation of 60  
percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months. 

Analysis

Between October 1990 and August 1995, the low back disability 
was rated by the RO as 20 percent disabling, for slight 
limitation of motion and vertebral deformity.  During this 
period, the veteran reported multiple complaints, including 
intermittent numbness in both lower extremities.  The 
evidence concerning the level of the veteran's back 
disability does not support the assignment of a higher 
disability evaluation.  Sensory and motor examinations were 
essentially intact, and reflexes were symmetrical.  The pain 
on use of his back which the veteran described to examiners 
was, the Board finds, adequately and appropriately 
compensated at the 20 percent level and did not warrant an 
evaluation in excess of 20 percent under 38 C.F.R. §§ 4.40, 
4.45, or DeLuca, supra.  The complaints and findings recorded 
during this period are consistent with not more than moderate 
intervertebral disc syndrome.

Prior to the revisions, arthritis of the lumbar spine was 
rated based on the limitation of motion of the lumbar spine.  
38 C.F.R. Part 4, § 4.71a, Codes 5003, 5010.  Significantly, 
the medical records for this period of time do not show more 
than slight limitation of motion.  Therefore, the veteran 
cannot receive a higher evaluation for his service-connected 
low back disability based on the arthritis or limitation of 
motion of his lumbar spine.  38 C.F.R. Part 4, § 4.71a, Codes 
5003, 5010, 5292.  Moreover, In VAOPGCPREC 36-97 (December 
12, 1997), the VA General Counsel held that Diagnostic Code 
5293, intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Consequently, a separate, compensable evaluation 
could not have been assigned on the basis of disc symptoms or 
limitation of motion, as these are among the criteria for the 
ratings under Diagnostic Code 5293.  See 38 C.F.R. § 4.14.  
Furthermore, since ankylosis of the lumbar spine was not 
clinically shown or approximated, Diagnostic Code 5289 is not 
for application.  

With regard to the evaluation of the veteran's disability of 
the lumbosacral spine for the period commencing August 24, 
1995, the Board first notes that an evaluation equivalent to 
the maximum evaluation of 40 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 for severe limitation of motion is in 
effect.  

For the period commencing August 24, 1995, 2 versions of 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, have been in effect: the versions in effect prior 
to and subsequent to September 23, 2002.  As noted above, 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, became effective September 26, 2003.  Since August 
24, 1995, an evaluation in excess of 40 percent has not been 
warranted under any diagnostic code pertaining to 
intervertebral disc syndrome in effect since then.  The 
findings reported by the VA examiners did not demonstrate 
that the veteran has pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(that is, with characteristic pain and demonstrable muscle 
spasm and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseases disc) and little 
intermittent relief.  Revised Diagnostic Code 5293 and new 
Diagnostic Code 5243 rate intervertebral disc syndrome on the 
total duration of incapacitating episodes in the past 12 
months, defined in Note (1) as episodes during which bed rest 
was prescribed by a physician.  In the instant case, there is 
no medical evidence that any physician has prescribed bed 
rest for the veteran's lumbosacral disability during the 
relevant time period, and so his back disability may not be 
evaluated on the duration of incapacitating episodes.  

As noted above, the revised criteria for rating disabilities 
of the spine effective September 26, 2003, provide that 
degenerative arthritis of the spine, Diagnostic Code 5242, is 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Therefore, the factors of 38 C.F.R. § 4.40, 4.45 as 
interpreted in DeLuca are not for consideration in evaluating 
the veteran's lumbosacral spine disability for the period 
commencing September 2002.  Under Diagnostic Code 5242 and 
the General Rating Formula for Diseases and Injuries of the 
Spine, an evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine and an evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  There is absolutely no evidence, and the veteran does 
not contend, that the veteran has ankylosis of any segment of 
his spine, to include the lumbosacral segment, and so 
entitlement to an evaluation in excess of 40 percent for his 
lumbosacral spine disability under Diagnostic Code 5242 is 
not warranted.

In sum, the pertinent evidence of record, which includes the 
reports of the VA and private examinations and the veteran's 
written statements, provides no basis for an evaluation in 
excess of 50 percent (which includes an additional 10 percent 
for vertebral deformity) for the veteran's lumbosacral spine 
disability for the period commencing August 25, 1995, under 
any applicable diagnostic code.  

The post service medical records indicate that the veteran 
had residual surgical scarring.  Under Diagnostic Code 7804, 
a 10 percent evaluation is warranted for superficial scars, 
which are tender and painful on objective demonstration.  
38 C.F.R. Part 4, Diagnostic Code 7804.  A veteran can 
receive separate disability ratings unless the conditions 
constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  Since a tender scar is a 
separate and distinct manifestation, a scar may be rated 
separately from a muscle injury.  The most recent VA 
examination report does not show evidence of a tender scar.  
Therefore, a separate compensable rating for the surgical 
scar is not warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation for residuals of 
compression fractures of the fourth and fifth vertebrae of 
the lumbar spine (L4 and5) with degenerative arthritis of the 
lumbosacral spine in excess of 20 percent prior to August 24, 
1995, is denied.

Entitlement to an increased evaluation for residuals of 
compression fractures of L4 and 5 with degenerative arthritis 
of the lumbosacral spine, in excess of 50 percent commencing 
August 24, 1995, is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



